Exhibit New World Brands’ TELES USADivision Delivers Class 4 TELES Switch to World Communications Group Services, Ltd. (WCGS) Eugene, Oregon—March, 20, 2008—New World Brands, Inc. (OTCBB:NWBD:OB), through its TELES USA division, has signed an agreement with World Communications Group Services, Ltd. (WCGS) for a TELES.MGC Class 4 softswitch to be installed later this month for operation by WCGS. The TELES.MGC is a voice over Internet (VoIP) distributed media gateway controller switching solution that serves as a Next Generation Network (NGN) platform and will provide tandem switching services to numerous WCGS customers. WCGS will leverage the standards-based interfaces of the TELES.MGC to provide a solution fully integrated with their internally developed monitoring and management software. “The TELES softswitch will be an integral part of our strategy to move more aggressively into providing VoIP based services to our client base,” commented Arnie Goodstein, the CEO of WCGS. The Amityville, NY-based company also plans to capitalize on the TELES.MGC’s extensive feature set as the foundation for its next generation of IP-based, pre-paid, calling card telephony solutions. The TELES Media Gateway Controller (MGC) is a carrier-grade scalable platform (media gateway controller and full-featured Class 4 softswitch) which enables network operators to migrate to Next Generation Networks (NGNs). The softswitch offers carriers an alternative to the traditional means of routing calls by using Internet bandwidth rather than telephone lines to process calls. It allows greater flexibility in call routing, shorter set-up times to interconnect with other carriers and cost savings. Many leading telecom companies around the world have successfully deployed TELES
